Citation Nr: 1412340	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-46 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for insomnia.

2.  Entitlement to an initial disability rating in excess of 10 percent for left cubital tunnel syndrome.

3.  Entitlement to an initial disability rating in excess of 10 percent for left and right knee strain with degenerative arthritis and a history of partial tear of the left patellar tendon.

4.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease.

5.  Entitlement to an initial disability rating in excess of 10 percent for post-vasectomy scrotalgia.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In March 2013 the Board remanded the case to the Originating Agency for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).  The file has now been returned to the Board for further appellate review.

The claims folder contains a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," dated in April 2007 in favor of the Texas Veterans Commission.  A July 2011 Report of General Information reflects that the Veteran revoked his power of attorney in favor of Texas Veterans Commission.  As such, the Veteran is proceeding without a representative.


FINDINGS OF FACT

1.  The Veteran's  insomnia has been productive of persistent day-time hypersomnolence but does not require use of breathing assistance device such as continuous airway pressure (CPAP) machine.

2.  On April 22, 2013, prior to the promulgation of a decision on appeal, the Veteran withdrew the appeal as to left cubital tunnel syndrome, left and right knee strain, gastroesophageal reflux and post-vasectomy scrotalgia.

CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent disability evaluation, but no more, for insomnia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6847 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial disability rating in excess of 10 percent for left cubital tunnel syndrome are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial disability rating in excess of 10 percent for left and right knee strain with degenerative arthritis and a history of partial tear of the left patellar tendon are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial compensable rating for gastroesophageal reflux disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial disability rating in excess of 10 percent for post-vasectomy scrotalgia are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Board received a written statement from the Veteran on April 22, 2013, in which he withdrew the issues of initial disability ratings for his service-connected left cubital tunnel syndrome, left and right knee strain, gastroesophageal reflux and post-vasectomy scrotalgia from appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as they pertain to these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.  

VA's Duties to Notify and Assist

The Veteran's insomnia claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records (STRs) have been obtained.  Also, VA afforded the Veteran multiple examinations for his insomnia and associated symptoms in December 2007, May 2013 and July 2013.  The Board finds that the examinations are adequate to evaluate the Veteran's insomnia disability and the severity of his symptoms because the examiners reviewed the Veteran's claims file, evaluated the Veteran, identified his insomnia symptoms and provided an assessment of the nature and severity of his disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (a medical opinion is not entitled to any weight if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).

Relevant to the duty to assist, this claim was remanded by the Board for additional development in March 2013.  There has been substantial compliance with the Board's remand directives, insofar as VA has requested additional treatment records and, as mentioned above, provided the Veteran with new examinations in May 2013 and July 2013 regarding his insomnia disability.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with VA's duties to notify and assist, and the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Initial Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Fenderson v. West, 12 Vet. App. 119 (1999).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.   Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board has also considered assigning separate ratings for distinct periods of time, based on the facts.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptoms.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Insomnia can be rated under the provisions of Diagnostic Code 6847.  A noncompensable rating is warranted for asymptomatic but documented sleep disorder breathing.  A 30 percent rating is warranted for persistent day-time hypersomnolence.  A 50 percent disability rating contemplates sleep apnea that requires use of a breathing assistance device such as a CPAP machine. The highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy is required. 

Insomnia can also be rated, as in the Veteran's case, under the Diagnostic Codes for mental disorders.  The Veteran is currently rated under Diagnostic Code 9433.  Under that code, a 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The Board evaluated the Veteran's insomnia under the provisions of Diagnostic Code 6847, which is most favorable to the Veteran.

Private treatment records from July 2007 indicate the Veteran underwent a polysomnography by which he was diagnosed with upper airway resistance syndrome (UARS) and recommended CPAP titration treatment.

The Veteran was provided a general VA examination in December 2007.  At this time, the examiner noted that the Veteran had insomnia by history.  The Veteran was provided with another VA examination in May 2013, where the examiner noted that the Veteran had previously been diagnosed with UARS in 2007 and a continuous airway pressure (CPAP) trial was advised but the Veteran did not keep the follow-up appointment due to military discharge.   The examiner noted that the Veteran requires melatonin for his sleep disorder but that he does not require the usage of a CPAP machine.  The examiner attributed daytime fatigue to the Veteran's insomnia symptoms but noted that the Veteran denied headaches, excessive daytime somnolence or difficulty remaining focused during the day.  

The Veteran's wife explained in an April 2013 statement that he has been sleeping poorly for several years and never sleeps for more than a couple of hours at a time and gasps or stops breathing while sleeping.

The Veteran was provided with another VA examination in July 2013.  The examiner diagnosed him with chronic sleep impairment but stated that the Veteran's symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

Initially, the Board finds the Veteran's consistent and credible account of his psychiatric symptoms, and that of his wife as to what she witnessed of the Veteran's sleep, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

Based on the evidence of record, the criteria for an initial 30 percent disability evaluation, and no more, for insomnia have been met.  The Board acknowledges that the Veteran reported poor sleeping habits, use of melatonin and daytime fatigue.  Although the Veteran is not using a CPAP machine, the July 2007 private treatment records indicated such was recommended to manage the condition. Nonetheless, the medical evidence of record does not indicate, nor does the Veteran contend, that he is in fact using a CPAP machine. Thus, the Board finds that the criteria for an initial 30 percent disability evaluation, but no more, for insomnia are met.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.

The Board observes that the Veteran does not qualify for a higher rating under Diagnostic Code 9433 because he is not experiencing occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

Extraschedular Consideration and TDIU 

The Board has considered whether the Veteran's claim warrants referral for extraschedular consideration.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptoms.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptoms, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  The Board finds that the rating criteria contemplate the Veteran's level of insomnia disability.  There is evidence that the Veteran's condition is productive of impaired sleep and breathing difficulties, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

Finally, the evidence of record indicates that the Veteran is currently employed as a nurse practitioner and has not asserted that his disability makes him unemployable. Therefore, the Board need not discuss the Veteran's entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial 30 percent disability evaluation, and no more, for insomnia is granted, subject to the laws and regulations governing the awards of monetary compensation. 

The claim of entitlement to an initial disability rating in excess of 10 percent for left cubital tunnel syndrome is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent for left and right knee strain with degenerative arthritis and a history of partial tear of the left patellar tendon is dismissed.

The claim of entitlement to an initial compensable disability rating for gastroesophageal reflux disease is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent for post-vasectomy scrotalgia is dismissed.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


